Citation Nr: 0935784	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for bilateral hearing loss with otitis media, right 
chronic, posttraumatic nonsuppurative, prior to June 25, 
2008, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which continued a 50 percent disability 
evaluation for the hearing loss disability.  In a rating 
decision issued in September 2008, the Veteran was granted an 
increased disability rating to 70 percent effective June 25, 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The extraschedular aspect of the Veteran's increased rating 
claim and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 25, 2008, the Veteran's hearing loss in the 
right ear was productive of a puretone threshold average no 
higher than 86 with speech recognition ability of 52 percent, 
and hearing loss in the left ear was productive of a puretone 
threshold average no higher than 65 with speech recognition 
ability of 64 percent.

2.  As of June 25, 2008, the Veteran's hearing loss in the 
right ear is productive of a puretone threshold average no 
higher than 86 with speech recognition ability of 36 percent, 
and hearing loss in the left ear was productive of a puretone 
threshold average no higher than 74 with speech recognition 
ability of 44 percent.

3.  The medical evidence fails to show that the Veteran had 
any active ear disease, such as otitis media, during the 
appeal period.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2008, the criteria for a disability 
rating in excess of 50 percent for bilateral hearing loss 
with otitis media, right chronic, posttraumatic 
nonsuppurative, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2008).

2.  As of June 25, 2008, the criteria for a disability rating 
in excess of 70 percent for bilateral hearing loss with 
otitis media, right chronic, posttraumatic nonsuppurative,  
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran specific."  In addition, the 
Federal Circuit determined that "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in January 2006, 
prior to the initial adjudication of his claim, that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
In March and July 2006, he was advised that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  However, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

The Board acknowledges that the notice letters sent to the 
Veteran in January, March and July of 2006 do not fully meet 
the requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice to the Veteran.  However, content-compliant 
notice was provided to the Veteran in May 2008, and his claim 
was subsequently adjudicated in May 2009.  Thus, the Board 
finds that any deficiency as to timing has been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (noting 
that defects in timing of notice may be cured by affording 
the Veteran appropriate notice and subsequent adjudication).  
The Board may, therefore, proceed to adjudicate the Veteran's 
claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009).  All efforts have 
been made to obtain relevant, identified and available 
evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
April 2006, June 2008 and July 2008.  Significantly, the 
Board observes that he does not report that his disability 
has worsened since he was last examined, and thus a remand is 
not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is service-connected for bilateral hearing loss 
with otitis media, right chronic, posttraumatic 
nonsuppurative, initially evaluated as 50 percent disabling.  
Effective June 25, 2008, a disability rating of 70 percent 
was awarded.  A higher disability rating has been denied, 
including referral for extraschedular consideration under 
38 C.F.R. § 3.321(b).

The medical evidence of record shows that the Veteran has had 
no active ear disease during the appeal period.  (See 
December 2005 VA treatment note, April 2006 VA ear disease 
examination and July 2007 VA ear disease examination.)  Thus, 
the only residual seen of record is the Veteran's bilateral 
hearing loss and tinnitus.  The Board notes that the Veteran 
was granted separate service connection for tinnitus in an 
August 2008 rating decision.  No appeal has been initiated 
and, thus, that issue is not presently before the Board.

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under certain circumstances, Table VIa is used to evaluate 
hearing loss.  The first is when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second 
circumstance is when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table 
VIa may be used when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(b).  When either criteria are met under 
38 C.F.R. § 4.86, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear is to be evaluated 
separately.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The claims file contains reports of three audiometry tests - 
two conducted by VA in December 2005 and June 2008 and one 
conducted by a private provider in November 2006.  The Board 
finds that only the two audiometry tests conducted by VA are 
sufficient for rating purposes.  The report of the private 
audiometry test does not indicate that the examination was 
conducted by a state-licensed audiologist or that the 
Maryland CNC was used for the speech discrimination test.  As 
the requirements of the regulation are not shown, the private 
audiometry test conducted in November 2006 is insufficient 
for rating purposes.  The Board, therefore, may only consider 
the VA testing conducted in December 2005 and June 2008.

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
95
110
110
86
LEFT
30
75
75
80
65

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 64 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the Veteran's hearing impairment for the right 
ear is VIII and for the left ear is VI.  Applying that 
numeric designations to Table VII, the result does not 
establish that the Veteran is entitled to a disability rating 
in excess of 50 percent for his bilateral hearing loss.  The 
Board notes that the special circumstances set forth in 
38 C.F.R. § 4.86(b) have been taken under consideration, but 
using Table VIa does not result in a higher disability 
rating.  The Board finds, therefore, that a disability rating 
in excess of 50 percent is not warranted based upon this 
audiometric examination.

On the authorized audiological evaluation in June 2008, pure 
tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
95
105
105
86
LEFT
40
85
85
85
74

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 44 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the Veteran's hearing impairment for the right 
ear is X and for the left ear is IX.  Applying these numeric 
designations to Table VII, the result establishes entitlement 
to a disability rating no higher than 70 percent for the 
Veteran's bilateral hearing loss.  The Board notes that the 
special circumstances set forth in 38 C.F.R. § 4.86(b) do not 
apply with regard to this examination as the decibels at 1000 
Hertz were greater than 30 decibels.  The Board finds, 
therefore, that a disability rating of 70 percent is 
warranted but only as of June 25, 2008, the date of this 
audiometric examination.  

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  In the present 
case, the competent and credible medical evidence shows that 
the Veteran's bilateral hearing loss increased in severity as 
of June 25, 2008.  Thus, staged ratings are appropriate in 
this case as awarded.  As for higher disability ratings, the 
Board finds that the evidence of record does not establish 
that the Veteran has had appropriate audiometric testing 
evidencing that his disability rating should be higher.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for bilateral hearing loss with otitis media, right chronic, 
posttraumatic nonsuppurative, prior to June 25, 2008, and in 
excess of 70 percent thereafter, is denied. 


REMAND

Extraschedular Consideration for Hearing Loss

The Board finds that additional development is needed in 
order to consider whether referral for extraschedular 
consideration is warranted.  In a June 2007 statement, the 
Veteran alleged that he has imbalance problems due to his 
service-connected ear problems.  In a February 2008 
statement, the Veteran claimed that the evidence shows an 
exceptional disability picture in that he is unable to walk 
on his own for any considerable distance, and is unable to 
maintain balance due to his ear condition.  He claims that 
his service-connected disability has made him incapable of 
maintaining gainful and substantial employment.  

The first complaint of dizziness seen in the VA treatment 
records is in December 2005.  Although the Veteran reported 
that it appeared related to the use of Fosamax, there is no 
notation by the doctor of the cause.  The assessment was 
vertigo, and the Veteran was placed on Meclizine for this.  
The remaining VA treatment records are silent for complaints 
of dizziness or imbalance except for a June 2007 treatment 
note.  The Veteran came in complaining of ringing in his ears 
and dizziness.  He reported the history of damage to his ears 
in service when a bomb hit the building he was in.  In 
discussing the Veteran's complaints, the doctor stated "I 
think his tinnitus and vertigo are due to prior injury."  
The treatment records show the Veteran continued to take 
Meclizine for dizziness.

At an April 2006 VA ear disease examination, the Veteran 
reported intermittent vertigo, particularly when rolling over 
in bed.  The examiner made no specific findings regarding 
this complaint.  At a July 2008 VA ear disease examination, 
the Veteran reported having a gradual decrease in his balance 
since the incident in service.  He did not remember having an 
electronystagmogram to evaluate for vestibular pathology.  
The examiner noted that there appears to be no active ear 
disease; however, the Veteran's hearing loss is progressive 
and has resulted in severe to profound hearing loss at higher 
frequencies.  He also suggested that the Veteran may have a 
peripheral vestibular disorder; however, at that point in 
time he had not had formal testing.  The patient reports 
dizziness and unsteadiness at all times, and he has 
significant staggering when he walks that is constant and 
unchanging.  Thus, the examiner stated that, as there is no 
evidence of an episodic nature to these symptoms, Meniere's 
disease is not indicated.  His assessment was that the 
Veteran's dizziness and unsteadiness is likely a 
multifactorial problem; however, he did feel a significant 
portion of this problem is damage to the ears.  Other 
contributing factors could be cerebellar dysfunction and 
musculoskeletal weakness (as Veteran reports history of knee 
problems).  In contrast, however, at a February 2009 VA ear 
disease examination, the Veteran complained of some slight 
imbalance, which is worse standing quickly, that the examiner 
stated was likely consistent with orthostatic hypotension.

Thus, the evidence of record suggests that the Veteran's 
dizziness and imbalance problems may be a symptom of or 
related to his service-connected ear problem.  The rating 
criteria for hearing loss, however, does not contemplate such 
a symptom.  Furthermore, it is not clear that this is related 
to the hearing loss and otitis media as no formal testing has 
been conducted to determine the etiology of the Veteran's 
dizziness and unsteadiness, although the Veteran is being 
treated with medication for it.  The July 2008 VA examiner 
clearly believes it could be multifactorial and the February 
2009 VA examiner thought it was consistent with orthostatic 
hypotension.  

On remand, therefore, an examination is necessary to 
determine the etiology of the Veteran's complaints of 
dizziness and unsteadiness and whether it should be 
considered a separate and distinct disability or merely a 
symptom of the already service-connected ear disorder.  If it 
is a symptom of the current service-connected disability, 
then referral for extraschedular consideration would be 
appropriate as the diagnostic criteria for evaluating hearing 
loss does not contemplate such a symptom.  If it is 
considered a separate and distinct disability that is either 
directly related to service or secondary to the service-
connected ear problems, then the Veteran's claim should be 
referred to the RO for appropriate adjudication.

TDIU

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The Veteran filed a claim for a TDIU that was denied in an 
April 2009 rating decision.  In the Informal Hearing Brief 
submitted in August 2009, the Veteran's representative argued 
the Veteran's claim for a TDIU (although such was not listed 
as an issue before the Board), stating that he is unable to 
secure or retain employment due to his bilateral hearing loss 
and thus should be granted a TDIU.  

As the Veteran's claim for a TDIU is not before the Board but 
the Informal Hearing Brief was submitted within one year of 
the February 2009 rating decision, the Board finds the 
representative's statement constitutes a notice of 
disagreement (NOD) with the RO's denial of a TDIU.  Thus, it 
is appropriate to remand this claim because the Veteran must 
be provided a Statement of the Case on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
the Veteran's dizziness and unsteadiness.  
All necessary diagnostic tests and studies 
should be conducted.  The examiner should 
review the claims file and such review shall 
be noted in the examination report.  

The examiner should be asked to state the 
cause of the Veteran's complaints of 
dizziness and unsteadiness and whether it is 
a separate and distinct disability from the 
Veteran's service-connected ear problems 
(hearing loss, tinnitus and otitis media) or 
whether it is merely a symptom thereof.  The 
examiner should also be asked to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's dizziness and 
unsteadiness is directly related to the 
injury to the ears in service or whether it 
is proximately due to or the result of the 
Veteran's service-connected ear problems.  A 
complete rationale should be given for all 
opinions rendered.

2.  Only if the VA examiner gives an opinion 
that the Veteran's complaints of dizziness 
and unsteadiness are a symptom of his 
currently service-connected ear problems, 
refer his claim to the Director, Compensation 
and Pension Services, for consideration of an 
extraschedular disability rating that takes 
into account not only the severity of the 
Veteran's hearing loss but also his symptoms 
of dizziness and unsteadiness.  Otherwise, a 
claim for service connection for the 
diagnosed disorder manifested by dizziness 
and unsteadiness should be REFERRED to the RO 
for appropriate adjudication.

3.  Provide the Veteran a statement of the 
case as to the issue of entitlement to a 
TDIU.  The Veteran should be informed that he 
must file a timely and adequate substantive 
appeal in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If so, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


